—Judgment, Supreme Court, Bronx County (David Levy, J.), entered on or about February 14, 1992, dismissing the complaint upon a jury verdict, unanimously affirmed, without costs.
The trial court properly refused to submit the legal malpractice claim to the jury since it was not established that defendant law firm was ever retained. Even if the proof were sufficient in this regard, in view of the testimony of plaintiffs public adjuster that it was his responsibility to file plaintiffs proofs of loss, expert testimony would have been necessary to establish under what standard of care defendant should be *475deemed responsible as well (compare, Butler v Brown, 180 AD2d 406, lv denied 80 NY2d 751; S & D Petroleum Co. v Tamsett, 144 AD2d 849). Concur — Carro, J. P., Wallach, Asch and Rubin, JJ.